Case 1:20-cv-00216-MSM-PAS Document 138-1 Filed 06/10/20 Page 1 of 7 PageID #: 8624




                   DECLARATION OF ASSISTANT FIELD OFFICE DIRECTOR
                                 ALAN GREENBAUM

          Pursuant to 28 U.S.C. § 1746, I, Alan Greenbaum, an Assistant Field Office Director for

   U.S. Department of Homeland Security, United States Immigration and Customs Enforcement,

   Enforcement and Removal Operations, Burlington, Massachusetts, declare under penalty of

   perjury as follows:


      1. Since August 2017, I have been an Assistant Field Office Director (“AFOD”) for the U.S.

   Department of Homeland Security, United States Immigration and Customs Enforcement

   (“ICE”) and its division of Enforcement and Removal Operations (“ERO”). I have worked in

   other positions within ICE and its predecessor, the former Immigration and Naturalization

   Service, since 1988.

      2. In my official duties as an AFOD in Burlington, Massachusetts, I am responsible for

   managing the detention of individuals in order to initiate removal proceedings or to effectuate

   removal orders and for scheduling and execution of removal orders for detained aliens in ICE

   custody in the ERO Boston area of responsibility (“AOR”). I am familiar with ICE policies and

   procedures for detaining individuals as well as releasing individuals from ICE custody. I am also

   familiar with ICE policies and procedures for executing removal orders of aliens with final

   executable orders of removal who are not held in custody.

      3. I write this declaration to provide the Court with additional information as to the transfer

   and removal process for individuals with final orders of removal and to provides updates to the

   Court as to the prior transfer and removal of individuals from Wyatt.

      4. On May 20, 2020, I provided a declaration as to the planned transfer and removal process

   for 16 individuals with final orders of removal who were detained at Wyatt.



                                                   1
Case 1:20-cv-00216-MSM-PAS Document 138-1 Filed 06/10/20 Page 2 of 7 PageID #: 8625




      5. As set forth in the below table, 13 of those individuals’ removal orders were effectuated in

   the manner I described in my May 20, 2020 declaration. Three individuals were not transferred

   from Wyatt on May 26, 2020 as planned due to travel documents not arriving in time for such

   transfer. Those three detainees, however, were transferred from Wyatt on June 9, 2020 after ICE

   obtained the necessary travel documents to effectuate removal, as discussed below.

    NAME                              DATE                 EXPECTED         ACTUAL
                                      REMOVED              DATE OF          DATE OF
                                      FROM WYATT           REMOVAL          REMOVAL
                                                           FROM U.S.        FROM U.S.
    Aponte-Jimenez, Jose Alberto      5/26/2020            6/2/2020         6/2/2020
    Arias, Rafael Danillo             5/26/2020            6/2/2020         6/2/2020
    Catalino-Arias, Alfredo           5/26/2020            6/2/2020         6/2/2020
    Cortorreal, Cesario               5/26/2020            6/2/2020         6/2/2020
    DeJesus Sanchez, Epifanio         5/26/2020            6/2/2020         6/2/2020
    Diaz-Carela, Camepo Armando       5/26/2020            6/2/2020         6/2/2020
    Dzib-Medina, Antonio Jesus        5/26/2020            5/26/2020        5/26/20
    Lara-Baez, Pedro Luiyi            5/26/2020            6/2/2020         6/2/2020
    Miranda, Willian                  5/26/2020            5/28/2020        5/28/2020
    Pena-Tejada, Joel Alberto         5/26/2020            6/2/2020         6/2/2020
    Pichardo Perez, Alejandro         5/26/2020            6/2/2020         6/2/2020
    Sales, Marcelo                    5/26/2020            5/28/2020        5/28/2020
    Viera, Rodolfo De Araujo          5/26/2020            5/28/2020        5/28/2020


      6. An additional detainee, identified to the Court in prior filings, was removed from the

   United States by land transport from Wyatt to the Canadian border, also in the manner I

   described in my May 20, 2020 declaration.

    NAME                              DATE                 EXPECTED         ACTUAL
                                      REMOVED              DATE OF          DATE OF
                                      FROM WYATT           REMOVAL          REMOVAL
                                                           FROM U.S.        FROM U.S.
    McBride, Edward                   6/5/2020             6/5/2020         6/5/2020




                                                  2
Case 1:20-cv-00216-MSM-PAS Document 138-1 Filed 06/10/20 Page 3 of 7 PageID #: 8626




      7. On June 9, 2020, ICE transferred an additional 8 individuals with final orders of removal

   from Wyatt in order to begin the process of effectuating their final orders of removal. The

   transfer of such individuals occurred in the manner as described in my May 20, 2020 declaration.

   This group included the 3 detainees originally slated for departure from Wyatt on May 26, 2020,

   whose departure was delayed. These 8 individuals are listed below:

    NAME                                       DATE
                                               REMOVED
                                               FROM WYATT
    Andujar-Ruiz, Jairo Samuel*                6/9/2020
    Baez Lopez, Wendell Rafael                 6/9/2020
    Estrella, Genaro Antonio*                  6/9/2020
    Martinez-Ruiz, Marcos                      6/9/2020
    Reyes-Castro, Wilberd*                     6/9/2020
    Sanchez, Francis Elieser                   6/9/2020
    Soto-Arias, Luis                           6/9/2020
    Vasquez, Yelman Jose                       6/9/2020
      * Originally scheduled for 5/26/2020 departure from Wyatt.

      8. The above 8 individuals are scheduled for removal flights to their home countries within

   the next week.

   ICE LIMITATIONS ON ABILITY TO REMOVE INDIVIDUALS NOT IN CUSTODY
   AND PROCEDURES FOR SELF-DEPARTURE

      9. ICE utilizes both commercial air carriers and charter air carriers to effectuate removals

   from the United States. Charter flights to foreign destinations depart the United States from

   designated staging locations in the United States. ICE also utilizes charter air carriers to operate

   domestic transfer missions which pick up detainees at various locations around the country and

   deliver to staging points.

      10. ICE reviews the individual circumstances of each alien subject to a final order of removal

      to determine the most effective and timely manner in which to effectuate a final order of

      removal from the United States.
                                                               3
Case 1:20-cv-00216-MSM-PAS Document 138-1 Filed 06/10/20 Page 4 of 7 PageID #: 8627




      11. For a detained alien with a final order of removal, ICE will seek to maintain such individual

   in detention until removal can occur for the reasons set forth below.

      12. Per 8 U.S.C. § 1231(a)(2), ICE is prohibited from releasing an alien with a final order of

   removal from detention while the alien is within the 90 day “removal period.” ICE is also directed

   under 8 U.S.C. § 1231(a)(1)(A) to remove detained aliens with final orders of removal within a

   period of 90 days. Therefore, if ICE is able to maintain an individual it its custody until the time

   of removal, it endeavors to do so.

      13. An alien who has been released from ICE custody, cannot simply show up and board a

   charter flight to effectuate transfer or removal, and immediate transfer upon re-entry of custody is

   not practicable, particularly where a detainee has any pre-existing medical conditions.

      14. Among other issues, detainees traveling on ICE charter transfer flights to staging locations

   must be in custody over 72 hours to permit a medical screening and a tuberculosis (TB) test

   conducted prior to transfer. If the TB test is positive, a chest x-ray is required to show no active

   disease. Prior to transfer, a transfer medical summary (TMS) must be completed showing TB

   clearance, any known medical conditions, a list of medications, and the fact that individual is

   accompanied with a sufficient supply of medications to last 21-30 days.

      15. An individual re-entering ICE custody for removal also presents concerns as it relates to

   the COVID-19 pandemic owing to possible exposure to COVID-19 while released into the public,

   creating a risk to other detainees and ICE personnel.

      16. Additionally, ICE conducts COVID-19 symptom checks at detention facilities immediately

   prior to transfer from the detention facility; this is not possible for a non-detained individual who

   would be appearing from a non-detained location to seek to board a charter transfer flight.




                                                    4
Case 1:20-cv-00216-MSM-PAS Document 138-1 Filed 06/10/20 Page 5 of 7 PageID #: 8628




      17. Further, seats on ICE charter flights are generally limited and are typically reserved for

   individuals in ICE custody. ICE therefore has limited ability to guarantee a specific departure date

   for an individual who was not in ICE custody on a flight manifest for a seat on a charter aircraft

   as priority is given to those in ICE custody.

      18. Finally, if an alien fails to present himself for transfer and removal, ICE would be required

   to dedicate significant resources to apprehend and re-detain such alien. The alien might then be

   required to spend additional time in detention until transfer and removal can be accomplished,

   especially if removal is to a country in which removal flights are not frequent.

      19. In sum, if the Court were to order an individual to be released from ICE custody and order

   such individual to appear for a charter transfer flight to a staging facility prior to removal, while

   ICE would seek to accommodate such order, there would be a significant risk that such individual

   would not be able to board the flight for the reasons set forth above.




   OPTIONS OTHER THAN CHARTER FLIGHT REMOVAL ARE LIMITED UNDER
   PRESENT CIRCUMSTANCES

      20. If ICE is unable to transfer an alien via charter aircraft to the facility in which staging is

   scheduled for the ultimate charter removal flight, ICE would be forced to transfer the alien via

   commercial air carrier under escort from ICE officers. ICE seeks to avoid transferring aliens via

   commercial air carrier, particularly during current conditions, for a number of reasons. First, the

   cost is more expensive as ICE must purchase a plane ticket for the alien and the ICE officers

   required for the transport. Second, the commercial air carrier flight would not be staffed by an

   Immigration Health Service Corps (IHSC) flight nurse as are all charter transfer and removal

   flights. Third, ICE does not have the ability to ensure all persons aboard the commercial flight are


                                                    5
Case 1:20-cv-00216-MSM-PAS Document 138-1 Filed 06/10/20 Page 6 of 7 PageID #: 8629




   wearing surgical masks and have been symptom screened and temperature checked prior to

   boarding such flight. Fourth, ICE officers at the arrival destination would also need to be available

   in order to meet the traveling alien and ICE escort officers and to transport the traveling alien to

   the staging facility.

       21. ICE typically does not release detainees on an order of recognizance or supervision and

   simply instruct them to depart the country.

       22. ICE does coordinate departure plans with some aliens for witnessed departure from the

   United States. In general, these are non-criminal aliens who have not previously been detained and

   have complied with orders of recognizance or supervision and who are not considered to be

   dangers to the community or flight risks. Additionally, such an alien must have a valid travel

   document and must have the financial means to depart the United States via a commercial aircraft.

       23. For a departure plan, ICE requires the alien to provide the following 30 days prior to

   departure: an itinerary departing a local airport with no stops in the United States, a valid passport,

   and valid visas for any transit countries (if needed). ICE also requires placement of a GPS monitor

   on the alien prior to departure. ICE will coordinate with the alien to meet at the airport, remove

   the GPS monitor, and witness the departure.

       24. Due to the current and ongoing COVID-19 pandemic the availability of routine commercial

   flight routes departing the United States to international destinations is severely limited. As such,

   an individual may not currently be able to depart the United States via a commercial airline even

   if such individual had a valid passport and means to purchase a plane ticket from the United States.

       25. Other considerations that exist for ICE when seeking to schedule removal for aliens via

   commercial removal air carrier include the fact that some countries limit the number of deportees

   arriving per week and transit countries often place restrictions on deportees as well. ICE is best



                                                     6
Case 1:20-cv-00216-MSM-PAS Document 138-1 Filed 06/10/20 Page 7 of 7 PageID #: 8630




   able to effectuate removals utilizing its charter network, to locations where commercial carriers

   cannot yet land or where international agreements prohibit deportation via commercial carriers.

   I declare under penalty of perjury that the foregoing is true and correct.


   Signed on the Ninth day of June, 2020

    ALAN H GREENBAUM Date: 2020.06.09 18:22:56 -04'00'
                             Digitally signed by ALAN H GREENBAUM
   _________________________________


   Alan Greenbaum
   Assistant Field Office Director
   U.S. Department of Homeland Security
   United States Immigration and Customs Enforcement
   Burlington, Massachusetts




                                                                    7
